The State, by the District Attorney in and for the 52nd Judicial District of Texas, insists that we erred in our original opinion in holding that reversible error was committed by the trial court in not permitting appellant to explain and show the circumstances surrounding his conviction of burglary, after the State had shown that he had previously been convicted therefor.
The State seems to take the position that in none of the cases cited by us has this court held that a defendant could explain the circumstances of his conviction where the State had showed such prior conviction. That the rule has been applied only to cases where indictments and previous charges were either pending or had been preferred, but which had not terminated in convictions. In this the district attorney is mistaken, as will appear from the opinions of this court in the following *Page 532 
cases. Hunter v. State, 32 S.W.2d , 851; Pope v. State,194 S.W. 590; Hayes v. State, 59 S.W.2d 163; Calvert v. State,291 S.W. 906; Boone v. State, 215 S.W. 310.
We are not impressed with the State's contention that to extend the rule to cases in which convictions had been obtained would be allowing collateral attacks upon the judgments of courts of competent jurisdiction. Such is not an attack upon the judgment; it is merely an explanation of the circumstances surrounding the same upon which the conviction is based. We beieve the rule announced in our original opinion is well settled and has been consistently followed.
The State's motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.